DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed 05/24/2022 and 05/27/2022 have been entered.
Claims 1-2 and 5-13 are currently pending in the application.
Declaration
The declaration under 37 CFR 1.132 filed 05/27/2022 is insufficient to overcome the rejection of claims 1-3 and 5-9 based upon Eriksen and Bourne as set forth in the last Office Action mailed 04/29/2022 because: The declaration filed by one of the inventers of the instant application is drawn to the inventor's opinion with respect to what the instant invention claims and what the cited prior art taught.  However, the declaration fails to provide any factual evidence to support the invertor's opinion on the specific shape of the partitioning rotation plates of Eriksen.  As such, the declaration amounts to an opinion without support by actual proof.  Therefore, the opinion, even if considered to be an expert opinion, is inadequate to overcome the rejection based on the prior art.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 11, there is no antecedent basis in the specification for "wherein the partitioning rotation plates have a disk shape";
In claim 12, there is no antecedent basis in the specification for "wherein the plurality of hitting pieces extend through the partitioning rotation plates".
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, line 10, "one of the rotation plates" appears to read "one of the pair of rotation plates";
In claim 9, line 2, "circular cross section" appears to read "a circular cross section".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 11, the configuration of the partitioning rotation plates is discussed in the original disclosure in paragraphs 0022-0023 and depicted in Figs. 6-7.  However, the disclosure fails to set forth wherein the partitioning rotation plates have a disk shape.  Therefore, claiming this feature must be cancelled from the claim, since the claim appears to be new matter.
Claims 12-13 each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) in view of Bourne (GB 734,470A).
Regarding claim 1, Eriksen discloses a reinforcing fiber mat manufacturing apparatus (a forming head 25 for forming a fiber web, thereby being capable of forming a reinforcing fiber mat; figs. 5a-5b and referencing fig. 1; paras. 0108, 0110), comprising a hitting mechanism (revolving roller 32 with spikes; figs. 5a-5b; paras. 0028, 0113-0114) that is configured to come into contact with a reinforcing fiber bundle (fiber agglomerates coming from inlet 6, which may comprise reinforcing fibers; see figs. 5a-5b and referencing fig. 1; paras. 0034, 0089) to split the reinforcing fiber bundle into a plurality of pieces (to disintegrate the fiber agglomerates; paras. 0033-0034, 0089), and disperses the plurality of pieces (to make an even distribution of fibers; paras. 0033-0034, 0089), 
wherein the hitting mechanism includes a rotation shaft (revolving roller 32 having a rotation shaft; see annotated fig. 5b), a pair of rotation plates (two end plates each formed by integrated plate-formed wings that are placed in a plane orthogonally on the rotation axis of the axle; see annotated fig. 5b; para. 0064) attached to portions of the rotation shaft apart from each other (see annotated fig. 5b; para. 0064), wherein partitioning rotation plates (a plurality of intermediate plates each formed by integrated plate-formed wings that are placed in a plane orthogonally on the rotation axis of the axle and positioned between the two end plates; see annotated fig. 5B; para. 0064) are attached to the rotation shaft between the pair of rotation plates (see annotated fig. 5B).
Eriksen does not disclose wherein the hitting mechanism comprising a plurality of hitting pieces arranged to extend in parallel to the rotation shaft between the pair of rotation plates, and wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates.  However, Bourne, in an analogous art, teaches a hitting mechanism (a beater rotor 11; fig. 6; page 3, ll. 3-5, 91-97) for beating fibers (page 1, ll. 12-18; page 2, ll. 18-28) comprising a plurality of hitting pieces (spaced bars or rigid strips 28; fig. 6; page 3, ll. 91-97) arranged to extend in parallel to a rotation shaft (tubular element 26; fig. 6; page 2, ll. 18-28; page 3, ll. 91-97) between a pair of rotation plates (flange plates 27; fig. 6; page 3, ll. 91-97).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the hitting mechanism as disclosed by Eriksen, with wherein the hitting mechanism further comprising a plurality of hitting pieces arranged to extend in parallel to the rotation shaft between the pair of rotation plates thereby forming a cage structure, as taught by Bourne, in order to provide a revolving rotor with a casing structure thereby effectively agitating the fibers charged into the casing structure to facilitate disintegration of the fibers (Bourne; page 3, ll. 85-100).  By combination of Eriksen and Bourne, the modified hitting mechanism would have wherein the plurality of hitting pieces are disposed between an adjacent one of the rotation plates and one of the partitioning rotation plates or between adjacent two of the partitioning rotation plates (referencing fig. 6 of Bourne).
Regarding claim 2, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1. Eriksen does not explicitly disclose wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft.  However, Bourne teaches wherein the pair of rotation plates have a disk shape (end discs 27; fig. 6; page 2, ll. 18-28; page 3, ll. 91-97; claim 9), and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft (fig. 6; page 3, ll. 91-97; claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the hitting mechanism as disclosed by Eriksen, with wherein the pair of rotation plates have a disk shape, and wherein the plurality of hitting pieces are arranged to be concentric around the rotation shaft, as taught by Bourne, in order to provide a revolving rotor with a casing structure thereby effectively agitating the fibers charged into the casing structure to facilitate disintegration of the fibers (Bourne; page 3, ll. 85-100).
Regarding claim 7, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, but Eriksen does not disclose wherein the reinforcing fiber bundle includes carbon fibers.  However, Eriksen does disclose wherein the reinforcing fiber bundle may be glass fibers (para. 0067), which indicates that the apparatus is capable of handling carbon fibers as well, since carbon fibers and glass fibers are both rigid inorganic fibers having similar physical characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the apparatus as disclosed by Eriksen, to handle a reinforcing fiber bundle including carbon fibers. Such an intended use does not affect the structure of the apparatus.
Regarding claim 8, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 10, but does not explicitly disclose wherein the hitting pieces have a diameter of 1.5 mm or less.  However, as addressed for claim 1, Eriksen discloses wherein the apparatus is constructed to handle very short fibres (very short fibres having length of 2-4 mm; paras. 0021, 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the hitting pieces to have a diameter of 1.5 mm or less according to a specific application; e.g., type, size, and/or material of the fibers to be treated.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 9, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1. Eriksen does not disclose wherein the hitting pieces have a circular cross section, a polygonal cross section or a cross section with a shape obtained by mixing a polygon and an arc.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the shape of the hitting pieces, i.e., the spaced bars or rigid strips, to have a circular cross section, thereby providing the hitting pieces with a desired diameter as claimed in claim 1.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 10, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1.  Eriksen does not disclose wherein the hitting pieces have a linear shape with a diameter of smaller than 3 mm.  However, Eriksen discloses wherein the apparatus is constructed to handle very short fibres having length of 2-4 mm (paras. 0021, 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the hitting pieces to have a diameter of smaller than 3 mm according to a specific application; e.g., a type, size, and/or material of the fibers to be treated, especially when the fibres are very short, in order to effectively and completely disintegrate the very short fibres.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) and Bourne (GB 734,470A) and further in view of Merges (US 3,233,836 A).
Regarding claim 5, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1, and Eriksen further discloses wherein the hitting mechanism is disposed in a dispersion booth (the portion of the forming head 25 accommodating distribution units 26, 27, 28, 29, 30 and 31 forming a dispersion booth; figs. 5a-5b; para. 0110) to which the rotation shaft is attached (see annotated fig. 5b), 
wherein the dispersion booth has a dispersion opening (for passing fibers to forming wire 8; figs. 5a-5b and referencing fig. 1; para. 0050; claim 8) below the hitting mechanism (revolving roller 32; figs. 5a-5b), and 
Eriksen does not disclose wherein the dispersion booth accommodates a plurality of dispersion booth partition plates extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction.  However, Merges teaches a dispersion booth for separating fibers (drum 1 for separating textile fibers from a mixture; figs. 1, 4; col. 3, ll. 34-35) comprising a plurality of dispersion booth partition structures (drum rods 3; figs. 1, 4; col. 3, ll. 53-58) extending in a direction orthogonal to an axial direction of the rotation shaft (shaft 5; figs. 1, 4; col. 3, ll. 41-45) and arranged in the axial direction (see fig. 1).  Eriksen and Merges both teach an apparatus for separating fibers.  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the dispersion booth accommodates a plurality of dispersion booth partition structures extending in a direction orthogonal to an axial direction of the rotation shaft and arranged in the axial direction as taught by Merges, in order to facilitate a desired fiber flow rate in a specific fiber flow direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the dispersion booth partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1), Bourne (GB 734,470A) and Merges (US 3,233,836 A) and further in view of Weder (US 5,038,975 A).
Regarding claim 6, Eriksen, Bourne and Merges, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 5, and Eriksen further discloses wherein the dispersion booth has a fall opening (see annotated fig. 5b) above the hitting mechanism (revolving roller 32; figs. 5a-5b), the fall opening is connected with a chute (see annotated fig. 5b).
Eriksen does not disclose wherein the chute accommodates a plurality of chute partition plates extending in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  However, Weder teaches a feeding device for supplying fibers to a lower chamber (filament distribution assembly 354; fig. 12; col. 14, ll. 39-58) for further treatment comprising a plurality of partition structures (comb 362; col. 14, ll. 63-68) extending in a vertical direction (see fig. 12), which allows the fibers to be deflected and fall into the lower chamber (fig. 2; col. 15, ll. 1-4).  Therefore, it would have been obvious to one of ordinary skill to have modified the apparatus of Eriksen, with wherein the chute accommodates a plurality of chute partition plates extending in a vertical direction as taught by Merges, in order to facilitate separating and directing the fibers of the bundle through the fall opening to the lower dispersion booth via gravity for further separation.  By this modification, the chute partition structures would extend in a direction orthogonal to an axial direction of the rotation shaft, and arranged in the axial direction.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the chute partition structures to be a plate shape based on a specific application for improved deflection effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 2010/0283176 A1) and Bourne (GB 734,470A) and further in view of Weder (US 5,466,188 A).
Regarding claim 11, Eriksen and Bourne, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 1.  Eriksen does not explicitly disclose wherein the partitioning rotation plates have a disk shape.  However, as addressed above, Eriksen does disclose that the partitioning rotation plates each comprising plate-formed wings that are placed in a plane orthogonally on the rotation axis of the axle (para. 0064); and the partitioning rotation plates have an overall circular shape (see fig. 5a).  Further, Weder, in an analogous art, teaches a hitting mechanism (first breaker 10; fig. 3; col. 8, ll. 2-24; claim 6) for disintegrate a fibrous material into a plurality of pieces (for decorticating a tangled mass of flax; claim 6), wherein the hitting mechanism comprising partitioning rotation plates (intermediate star wheels 34; fig. 3; col. 8, ll. 5-14) are attached to a rotation shaft (rotor shaft 35; fig. 3; col. 8, ll. 2-7) between a pair of rotation plates (two star wheels positioned at two terminal ends; fig. 3; col. 8, ll. 5-14), and wherein the partitioning rotation plates have a disk shape (see fig. 3), wherein the partitioning rotation plates comprising plate-formed wings (trapezoid-like prongs 34a; fig. 3; col. 8, ll. 7-14) that are placed in a plane orthogonally on a rotation axis of the rotation shaft (see fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the partitioning rotation plates as disclosed by Eriksen, with wherein the partitioning rotation plates have a disk shape, as taught by Weder, in order to use a known technique to improve similar devices in the same way and provide another suitable shape of the partitioning rotation plates for effectively disintegrating the fibers.  
Regarding claim 13, Eriksen, Bourne and Weder, in combination, disclose the reinforcing fiber mat manufacturing apparatus according to claim 11. Eriksen does not explicitly disclose wherein the pair of rotation plates have a disk shape.  However, Eriksen does disclose that the pair of rotation plates each comprising plate-formed wings that are placed in a plane orthogonally on the rotation axis of the axle (para. 0064); and each of the rotation plates have an overall circular shape (see fig. 5a).  Further, Weder teaches a hitting mechanism (first breaker 10; fig. 3; col. 8, ll. 2-24; claim 6) for splitting fibers into a plurality of pieces (for decorticating a tangled mass of flax; claim 6), wherein the hitting mechanism comprising a pair of rotation plates (two star wheels positioned at two terminal ends; fig. 3; col. 8, ll. 5-14), and wherein the rotation plates have a disk shape (see fig. 3), wherein the rotation plates comprising plate-formed wings (trapezoid-like prongs 34a; fig. 3; col. 8, ll. 7-14) that are placed in a plane orthogonally on a rotation axis of the rotation shaft (see fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pair of rotation plates as disclosed by Eriksen, with wherein the pair of rotation plates have a disk shape, as taught by Weder, in order to use a known technique to improve similar devices in the same way and provide another suitable shape of the pair of rotation plates for effectively disintegrating the fibers.

    PNG
    media_image1.png
    902
    762
    media_image1.png
    Greyscale

Annotated Fig. 5b from US 2010/0283176 A1

Status of Claims
Pending claim 12 appears to be free of prior art.  None of the prior art of record alone or in combination teaches a hitting mechanism for disintegrating fibers comprising a plurality of hitting pieces arranged to extend in parallel to a rotation shaft between a pair of rotation plates, wherein partitioning rotation plates are attached to the rotation shaft between the pair of rotation plates, and wherein the plurality of hitting pieces extend through the partitioning rotation plates.  Modifying the prior art to have the above claimed feature would be impermissible hindsight based upon Applicant's disclosure.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 05/27/2022 have been fully considered and addressed as follows.
	Applicant remarks: Applicant asserts that the configuration of Eriksen's plate-formed elements such as plate-formed wings does not disclose, and is substantially different from, Applicant's claimed partitioning rotation plate by providing a plurality of illustrations.
Examiner's response: First, Applicant does not provide any factual evidence for supporting the illustrations.  It is noted that Applicant depicts the instantly claimed partitioning rotation plate to have a disc shape; however, the original disclosure of the instant application fails to set forth a partitioning rotation plate having a disc shape.  As to Eriksen's plate-formed elements, the illustrated "plate-formed wings" appear to be narrow bands or straps based on Applicant's own interpretation.  Therefore, the illustrations are not sufficient to overcome the rejection based on the prior art.  Second, with respect to the claimed limitation "partitioning rotation plate" as recited in claim 1, any rotating structure that has a plate form and capable of performing a partitioning function can be considered as a partitioning rotation plate.  In this case, Eriksen discloses that plate-formed wings are integrated in a plane orthogonally on the rotation axis of the axle between two end plates, thereby forming a partitioning rotation plate.  As such, Eriksen's teaching meets the claimed structural requirement of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Sun (CN 106554152 A) also teaches a hitting mechanism for disintegrating fibers comprising a cage structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732